MEMORANDUM **
Kenneth L. Fehrman appeals pro se the district court’s order granting defendants’ motion to enforce a settlement agreement in Fehrman’s Title YII action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Doi v. Halekulani Corp., 276 F.3d 1131, 1137 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion in finding that the parties reached an enforceable settlement agreement. See Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48-49 (9th Cir.1988).
Fehrman’s remaining contentions lack merit.
Appellees’ Motion to Dismiss the Appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.